Citation Nr: 0942875	
Decision Date: 11/10/09    Archive Date: 11/17/09

DOCKET NO.  09-29 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for a low back disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel







INTRODUCTION

The appellant is a Veteran who served on active duty from 
June 1990 to January 2001.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a November 2008 
rating decision of the Denver, Colorado Department of 
Veterans Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on his part is required.


REMAND

In his September 2009 VA Form 9, Substantive Appeal, the 
Veteran indicated that he wanted to appear at a hearing 
before the Board at a local office.  Pursuant to 38 C.F.R. 
§ 20.700, a hearing on appeal will be granted to an appellant 
who requests a hearing and is willing to appear in person.  
See also 38 U.S.C.A. § 7107 (West 2002) (pertaining 
specifically to hearings before the Board).  The Veteran 
requested a personal appearance before the Board either by 
video conference or "live".  Because the RO schedules both 
Travel Board and videoconference hearings, the case is 
REMANDED to the RO for the following:

The RO should clarify whether the 
Veteran wants a videoconference hearing 
or a Travel Board hearing.  Thereafter, 
he should be scheduled for a hearing 
pursuant to his clarification.  The 
case should then be processed in 
accordance with established appellate 
procedure.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

